DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 of PCT/JP2018/038072 filed on 10/12/2018 and claims foreign priority to Japanese Application No. 2017-198576 filed on 10/12/2017.

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-5) in the reply filed on 10/18/2021 is acknowledged.
Concerning the species election: 
For Group A: Structure of the claimed primer pair: 
Applicant elects (i) group (a)/(c) of claim 1; or group (a)/(c) of claim 6.

For Group B: Primer pair: 
Applicant elects (g) SEQ ID NOS: 6 and 10.

Claims 6-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention(s), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.

Status of the claims
Claims 1-5 are currently under examination.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
	 
	Eligibility is considered in light of the Revised Patent Subject Matter Eligibility Guidance (PEG), Ninth Edition, Revision 10.2019 (revised June 2020); see also M.P.E.P 2106, particularly Sections 2103 through 2106.07(c).
	As can be seen in Figure 1 of the PEG, eligibility analysis requires one to address the following questions: 
(i) Step 1 – Is the claim directed to one of the four statutory categories (i.e., process, machine, manufacture or composition of matter); 
(ii) Step 2A – Is the claim directed to a judicial exception (i.e., a natural phenomenon, law of nature or abstract idea); and (iii) Step 2B – does the claim recite additional elements that amount to significantly more than the judicial exception. 
In addition, as can be seen in Figure 2 of the PEG, Step 2A is a two-prong inquiry, with Prong One asking whether the claims recite a judicial exception (i.e., an abstract idea, natural phenomenon or law of nature) and Prong Two asking whether the claims recite additional elements that integrate the judicial exception into a practical application.

	In this case, as to Step 1, claims 1-5 are each directed to one of the four statutory categories since they are drawn to a composition of matter.
	The analysis cannot be streamlined, so the claim is considered with respect to Step 2A.
	Claims 1-5 are drawn to a composition. 

The claims require a primer pair for detecting mecA gene (methicillin-resistance gene) comprising a combination of SEQ ID NO: 6 and SEQ ID NO: 10, or a complementary sequence corresponding to the base sequence of a combination of SEQ ID NO: 6 and SEQ ID NO: 10. 
 
Dependent claims are directed to the primer pair comprising a combination of SEQ ID NO: 6 and SEQ ID NO: 10, being placed in a package/kit; and further inclusion of at least one of an enzyme for PCR, a reagent for PCR and an instrument for PCR in said claimed kit/package. Concerning the claimed primer pair of claims 1-5, the primer pair oligonucleotides are judicial exceptions because they are derived from naturally occurring nucleic acids. 

For example, GenBank Accession No. EU790488, which is directed to Staphylococcus aureus subsp. aureus strain HM1 MecA gene sequence comprises a 20 bp sequence from base pairs 1497-1516, that is identical to and indistinguishable from the instant SEQ ID NO: 6. 
GenBank Accession No. EU790488, which is directed to Staphylococcus aureus subsp. aureus strain HM1 MecA gene sequence also comprises a 22 bp sequence from base pairs 1878-1899, that is identical to and indistinguishable from the instant SEQ ID NO: 10. 

In addition, the primers of the claimed primer pair/kit possess no structural or functional differences relative to their naturally occurring counterpart. For example, the oligonucleotides are not required to include a label or non-naturally occurring nucleotides, nor do they have functions not possessed by naturally occurring nucleic acids. As well, MPEP 2106.04(b)(i) identifies isolated nucleic acids having no structural or functional differences from naturally occurring nucleic acids as an example of a patent-ineligible natural product.
	
In addition, as discussed in MPEP 2016.04(b)(II), “[P]roduct of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart.” See Ambry Genetics, 774 F.3d at 760, 113 USPQ2d at 1244. In this case, the claimed oligonucleotides have no functional differences relative to their naturally occurring counterparts since both the claimed and naturally occurring molecules hybridize to complementary nucleic acids.

In view of the foregoing, claims 1-5 clearly recite a judicial exception. The judicial exception is not integrated into a practical application because of the addition of other reagents to the compositions in claim 5. 
Claims 1-4 do not recite any additional elements that are sufficient to amount to significantly more than the judicial exception and the additional components in claim 5 were routinely used prior to the effective filing date of the claimed invention, was performed routinely prior to the effective filing date of the claimed invention. Therefore, the additional elements in claim 5 are not non-routine or unconventional.
In view of the foregoing, claims 1-5 are rejected under 35 U.S.C. 101 for being directed to ineligible subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1, choice (a) and claim 3, choice (a) provides one embodiment wherein a primer pair that comprises a combination of SEQ ID NO: 6 and SEQ ID NO: 10 is claimed, while claims 2 and 4 recites “wherein the primer pair is a primer pair consisting of a combination of SEQ ID NO: 6 and SEQ ID NO: 10”. 
Claims 2 and 4 are confusing (and therefore, indefinite) in view of claim 1, choice (a) and claim 3, choice (a) because the limitations above of claims 2 and 4 are not different from claim 1, choice (a) and claim 3, choice (a) in the limitation, “a primer pair comprising a combination of…” respectively since the primer pair of claims 1, choice (a) and claim 3, choice (a) will necessarily only have two oligonucleotides.
The term “comprising…” from claim 1, choice (a), and claim 3, choice (a) (emboldened above), shares the same scope with the limitation “consisting of a combination of” in claims 2 and 4. 
Claim 5 is also rejected solely it depends from rejected claim 3.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Dec 04, 2013, CN10341906A, English Translation cited) in view of An et al. (US2003/0050470), Santa Lucia et al. (2007, PCR Primer Design. Humana Press: pp 3-33) and Polansky (US2004/0023207).

Regarding claims 1-5, Chen et al. (Dec 04, 2013, CN10341906A, English Translation cited) teach a a MecA forward primer (SEQ ID No. 13) and the MecA reverse primer (SEQ ID No. 14) (see English Translation, page 3, bottom of the page; or see Original CN10341906A document, page 3/8, para [0042]-[0043] or page 6/8, para [0091]–[0092]). 
The MecA forward primer of Chen et al. (CN10341906A) comprises the sequence 5’-ACCCTCAAACAGGTGAAT-‘3, which is capable of hybridizing nucleotides 1007-1024 of Staphylococcus aureus subsp. aureus strain HM1 MecA gene having the GenBank Accession No. EU790488 while the MecA reverse primer of Chen et al. (CN10341906A) comprises the sequence 5’-TTGTAACCACCCCAAG-‘3, which is capable of hybridizing nucleotides 1265-1280 of Staphylococcus aureus subsp. aureus strain HM1 MecA gene having the GenBank Accession No. EU790488.

Regarding claims 1-5, Chen et al. (2013, CN10341906A) particularly teach a PCR process using SEQ ID NOS: 13-14 indicated above (see English Translation, last two para of page 3; or see Original CN10341906A document, page 3/8, para [0044]-[0048]).
A 280 bp amplicon that comprises at least the nucleotides of region 1007-1280 (274 bp) of GenBank Accession No. EU790488 is generated by such a PCR when the primers are extended in the presence of Staphylococcus aureus subsp. aureus strain HM1 MecA gene having the GenBank Accession No. EU790488 in the PCR mixture (see English Translation, last six para of page 3).

Further regarding claim 5, Chen et al. (2013, CN10341906A) teach at least one of an enzyme for PCR, a reagent for PCR and an instrument for PCR (see English Translation, all para of page 4: wherein Chen et al. discloses DHPLC detection as well as gel electrophoresis detection of amplification product; see also Original CN10341906A document, page 3/8 to page 4/8, para [0049]-[0054]).

Omitted from Chen et al.
Regarding claims 1-5, Chen et al. (2013, CN10341906A) do NOT teach a primer pair or combination of the instant SEQ ID NO: 6 and the instant SEQ ID NO: 10, useful for generating an amplicon comprising nucleotides of region 1497-1899 (403 bp) of GenBank Accession No. EU790488.
Regarding claims 3-5, Chen et al. do not teach a kit comprising combination of the instant SEQ ID NO: 6 and the instant SEQ ID NO: 10.
Regarding claim 5, Chen et al. do not teach a kit at least one of an enzyme for PCR, a reagent for PCR and an instrument for PCR.

GenBank 
Genbank teach a 1944 bp Staphylococcus aureus subsp. aureus strain HM1 MecA oligonucleotide having the GenBank Accession No. EU790488 which is identical to and indistinguishable from the instant 20 bp SEQ ID NO: 6 at nucleotides 1497-1516 and identical to and indistinguishable from the instant 22 bp SEQ ID NO: 10 at nucleotides 1878-1899.

An et al. (2003)
Regarding primer and/or probe design, An et al. teach at paragraphs [0065]-[0067]:
"Various probes and primers can be designed around the disclosed nucleotide sequences. Primers may be of any length but, typically, are 10-20 bases in length. By assigning numeric values to a sequence, for example, the first residue is 1, the second residue is 2, etc., an algorithm defining all primers can be proposed:
n to n+y
where n is an integer from 1 to the last number of the sequence and y is the length of the primer minus one (9 to 19), where n+y does not exceed the last number of the sequence. Thus, for a 10-mer, the probes correspond to bases 1 to 10, 2 to 11, 3 to 12 . . . and so on. For a 15-mer, the probes correspond to bases 1 to 15, 2 to 16, 3 to 17 . . . and so on. For a 20-mer, the probes correspond to bases 1 to 20, 2 to 21, 3 to 22 . . . and so on."
Therefore, An et al. not only taught designing primers of any length based on a known sequence, but also taught an algorithm for defining all possible primers of a given length based on a known sequence.  In this respect, An et al. taught that all possible subsequences of a known sequence could be considered as a primer for that sequence.  While An et al. was discussing in particular sequences having to do with prostate, bladder and breast cancer (see Abstract), one of ordinary skill in the art would have recognized that the principles of designing primers and probes based on a disclosed nucleotide sequence would have applied to any nucleotide sequence under study.

SantaLucia et al. (2007)
SantaLucia et al. teach on page 14, “over the last 10 years (1996–2006), I have informally polled scientists who are experts in PCR and asked: “What percentage of the time does a casually designed PCR reaction ‘work’ without any experimental optimization?” In this context, “work” means that the desired amplification product is made in good yield with a minimum of artifact products such as primer dimers, wrong amplicons, or inefficient amplification. By “casually designed,” I mean that typical software tools are used by an experienced molecular biologist. The consensus answer is 70–75%.
If one allows for optimization of the annealing temperature in the thermocycling protocol (e.g., by using temperature gradient optimization), magnesium concentration optimization, and primer concentration optimization, then the consensus percentage increases to 90–95%."
Thus, SantaLucia et al. teach primers casually designed to a target sequence have a reasonable expectation of success at hybridizing, amplifying and detecting a target sequence.

Polansky (US2004/0023207)
Polansky (US 2004/0023207) taught (paragraph [0919]): “Well known advantages of commercial kits include convenience and reproducibility due to manufacturing standardization, quality control and validation procedures”.

It would have been prima facie obvious to an ordinary skilled artisan, wanting to detect the presence of resistant Staphylococcus aureus subsp. aureus HM1 MecA strain in a sample, before the effective filing date of the instant invention, to provide primers that are functionally equivalent MecA specific primers to the MecA forward and reverse primers taught by Chen et al.
Based on the teachings of Chen et al., Genbank Accession No. EU790488 and SantaLucia et al. (2007) and An et al., and particularly concerning primer/probe design, the ordinary skilled artisan would have readily being apprised of how to make and use the instant SEQ ID NOS: 6 and 10 which is derived from Genbank Accession No. EU790488.
The ordinary skilled artisan would have had a reasonable expectation at making and using the instant SEQ ID NO: 6 and 10 as primer(s) as SantaLucia et al. elaborates that sequences casually designed for use as primers are generally successfully at hybridizing, amplifying and/or detecting, particularly when further optimized as taught by SantaLucia et al.
The ordinary skilled artisan would have readily combined the alternative primer pair designed using guidance from Chen et al., Genbank Accession No. EU790488 and SantaLucia et al. (2007) and An et al. above, into a kit for the benefits of convenience and reproducibility due to manufacturing standardization, quality control as disclosed by Polansky.
In view of the combined teachings of all of the cited reference(s), the instant claims 1-5 are prima facie obvious.

Conclusion
No claims are currently allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLAYINKA A OYEYEMI whose telephone number is (571)270-5956. The examiner can normally be reached Monday -Thursday: 9:00 am - 5:00 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OLAYINKA A. OYEYEMI
Examiner
Art Unit 1637



/OLAYINKA A OYEYEMI/Examiner, Art Unit 1637                                                                                                                                                                                                        
/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        November 5, 2021